Citation Nr: 1526326	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  12-27 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating higher than 60 percent for coronary artery disease, status post bypass surgery.  


REPRESENTATION

Veteran represented by:	Ryan Farrell, Agent



ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran had active military service from June 1966 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted the Veteran service-connection for his coronary artery disease (CAD) and assigned him an initial 60 percent disability rating.

The Veteran was granted a temporary total evaluation for the condition from August 26, 2013 to November 30, 2013 in an October 2013 rating decision.  This corresponds with the date of his bypass surgery and a three month period to follow, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7017.  His 60 percent rating was restored effective December 1, 2013.  


FINDING OF FACT

The Veteran's CAD is manifested by no more than symptoms of dyspnea, fatigue, and dizziness and a workload of 3 to 5 METs as well as an ejection fraction of, at worst, 37 percent.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 60 percent for CAD status post bypass surgery have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

The Veteran's claim decided here is a "downstream" element of the RO's original grant of service connection.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The initial June 2011 notice covered the downstream elements of disability rating and effective date and he was issued a Statement of the Case (SOC) and Supplemental Statements of the Case (SSOCs) that also contained the applicable laws and regulations.  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the Veterans Claims Assistance Act (VCAA) or identified by the Veteran.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, including service treatment records (STRs) and identified private and VA medical records.  The Veteran has not contended that there are relevant outstanding records.  Additionally, the Veteran has been provided with multiple VA examinations to assess the severity of his cardiac disability.  These examinations, including the most recent set performed in January 2014, provide the information needed to properly rate the Veteran's CAD under the appropriate diagnostic code, especially when considered along with the other relevant evidence in the file.  Since there is no indication of any relevant evidence still needing to be obtained concerning the claim, the Board is proceeding with its consideration.  





II. Higher Initial Rating

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes (DCs) identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See Hart v. Mansfield, 21 Vet. App 505 (2007).  

The Veteran's CAD, outside of his temporary total disability rating, has been assigned a 60 percent evaluation throughout the appeal period pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).  Under this diagnostic code, a 60 percent evaluation is warranted with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A maximum 100 percent evaluation is warranted with chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

The Board notes that the Veteran has undergone coronary bypass surgery and thus could receive a higher 100 percent rating under DC 7017.  However the criteria for this 100 percent rating under this DC is the exact same for a 100 percent rating under DC 7005, therefore only one code will be considered below.    

A January 2011 VA treatment record contains the results of a cardiac exercise stress test.  It showed the Veteran had an ejection fraction of 43 percent.  Imaging performed showed global hypokinesis.  The final impression was that this was an abnormal study which showed a large, moderately severe, partially reversible inferior wall defect.  A March 2011 echocardiogram showed possible inferior infarct and possible anterolateral ischemia.  An April 2011 VA treatment record assessed possible CAD. 

The Veteran underwent a VA QTC examination in August 2011.  Upon examination, the Veteran's heart did not reveal any evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  An electrocardiogram and chest x-ray were performed and did not show evidence of cardiac hypertrophy or dilatation.  The examiner diagnosed CAD, with objective factors of ischemia and infarction evidence.  The Veteran reported fatigue, dyspnea, and dizziness.  There was no angina or syncope.  The report of the completed echocardiogram showed normal left ventricular systolic function and an ejection fraction of 50 percent.  The examiner estimated the MET level to be greater than 7 to 10.  The report of the completed chest x-ray showed minimal scarring at the left lateral costophrenic angle with no radiographic evidence of acute cardiac or pulmonary pathology.  

The same physician filled out a separate heart disability benefits questionnaire in September 2011.  He again diagnosed the Veteran with CAD and indicated this needed continuous medication.  He denied there was percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker, or implanted automatic implantable cardioverter defibrillator.  He denied there was congestive heart failure.  The examiner estimated the METs to be greater than 7 to 10, a level consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging.  He marked that the Veteran reported dyspnea, fatigue, and dizziness at this level.  He wrote that the ejection fraction was 50 percent and that there was evidence of hypertrophy or dilation.  He denied that the heart condition impacted the Veteran's ability to work.  

VA records indicate the Veteran underwent bypass surgery for multivessel coronary artery disease in August 2013.  At that time, the Veteran reported symptoms of dyspnea on exertion and occasional dizziness.  He was discharged at the beginning of September 2013 in stable condition.  

He underwent another VA examination in January 2014.  The examiner diagnosed ischemic heart disease.  His bypass surgery and myocardial infarction were noted.  The examiner denied there was congestive heart failure.  The examiner estimated that the lowest level of activity at which the Veteran reported symptoms was greater than 3 to 5 METs, a level consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4 miles per hour).  The symptoms of dyspnea and fatigue were checked.  Left ventricular ejection fraction was listed as 37 percent.  The examiner denied that the condition limited the Veteran's ability to work.  

In a January 2014 VA treatment note, the Veteran's CAD was noted and a physician stated he had improved exercise tolerance.  

After review of this evidence, the Board must deny the Veteran's claim for an initial rating higher than 60 percent for CAD.  The Veteran has never been diagnosed with congestive heart failure.  Additionally, his MET level has never been estimated or otherwise shown to be 3 or less.  Finally, he has never had an ejection fraction measured at less than 30 percent.  His lowest MET estimation was 3 to 5 METs, while his lowest measured ejection fraction was 37 percent.  As he meets none of the requirements needed for the higher 100 percent rating pursuant to DC 7005 or DC 7017, his claim is denied.

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's CAD with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the Veteran's CAD, including his reduced METs and ejection fraction, as well as his symptoms of dizziness, dyspnea, and fatigue are all contemplated by the rating schedule considered.  There is no indication that his condition results in any symptoms that fall so far outside the purview of the rating schedule as to render its application inadequate.

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.


ORDER

Entitlement to an initial rating higher than 60 percent for coronary artery disease, status post bypass surgery is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


